Case 0:16-cv-62769-RNS Document 100 Entered on FLSD Docket 07/23/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 16-CV-62769-SCOLA

  THEODORE D’APUZZO, P.A.,
  Individually and on Behalf of All
  Others Similarly Situated,

                  Plaintiff,
  vs.

  THE UNITED STATES OF AMERICA,

              Defendant.
  ________________________________________/

                      DEFENDANT UNITED STATES OF AMERICA’S
                             MOTION TO TAX COSTS

         Defendant United States of America (“United States”), by and through the undersigned

  Assistant United States Attorney, pursuant to 28 U.S.C. § 1920, Federal Rule of Civil Procedure

  54(d)(1), and Local Rule 7.3(c), respectfully requests an order and judgment awarding the United

  States its taxable costs of $1,388.25 incurred in defending this action. In support of the attached

  Bill of Costs, 1 Defendant states the following:

         1.       In this case, Plaintiff asserted three counts against the United States: (1) breach of

  contract, (2) breach of the implied covenant of good faith and fair dealing, and (3) illegal exaction.

  (ECF No. 14).

         2.       On June 27, 2019, the Court entered summary judgment in favor of the United

  States on Counts I and II and dismissed Count III for lack of subject matter jurisdiction. (ECF No.

  99 at 16).



  1
          The United States’ Bill of Costs is attached hereto, as Exhibit A. The United States has
  also attached its supporting documentation for the taxable costs as Exhibit B.
Case 0:16-cv-62769-RNS Document 100 Entered on FLSD Docket 07/23/2019 Page 2 of 3



         3.      The United States is entitled to a judgment for taxable costs against Plaintiff

  pursuant to Federal Rule of Civil Procedure 54(d)(1). See United States EEOC v. W & O, Inc.,

  213 F.3d 600, 620 (11th Cir. 2000) (“Prevailing parties are entitled to receive costs under Fed. R.

  Civ. P. 54(d)”). The United States is the prevailing party here for purposes of awarding costs

  under Rule 54(d). See, e.g., Head v. Medford, 62 F.3d 351, 355 (11th Cir. 1995) (holding that

  defendants were the prevailing party and entitled to their costs where the court granted summary

  judgment in defendants’ favor on plaintiff’s federal claims).

         4.      As reflected in the chart below and the attached Bill of Costs, the United States

  seeks costs that are taxable under Rule 54(d)(1) for fees expended on necessary deposition

  transcripts. See 28 U.S.C. § 1920(2).

         5.       “Taxation of deposition costs is authorized by § 1920(2). See EEOC, 213 F.3d at

  620. Further, “[t]axation of deposition costs of witnesses on the losing party’s witness list is

  reasonable because the listing of those witnesses indicated both that the [defendant] might need

  the deposition transcripts to cross-examine the witnesses, . . . and that the information those people

  had on the subject matter of this suit was not so irrelevant or so unimportant that their depositions

  were outside the bounds of discovery.” Id. at 621 (quotations and citation omitted). In addition,

  court reporter attendance fees are taxable costs. See Rodriguez v. M.I. Quality Lawn Maint., Inc.,

  2012 WL 664275, at *4 (S.D. Fla. Feb. 9, 2012 (collecting cases).

         6.       Here, the United States seeks to recover the costs associated with the depositions

  of Plaintiff and Wendell Skidgel. Both Plaintiff and Mr. Skidgel were identified in the parties’

  Initial Disclosures as individuals likely to have discoverable information in the case, see Exhibit

  C hereto. Additionally, the deposition transcripts were used in support of the parties’ motions for

  summary judgment. (ECF Nos. 65, 65-1; ECF Nos. 68, 68-6). Thus, the United States seeks to


                                                    2
    Case 0:16-cv-62769-RNS Document 100 Entered on FLSD Docket 07/23/2019 Page 3 of 3



        recover these deposition costs.

                             UNITED STATES’ ITEMIZED TAXABLE COSTS

Deposition Costs
Fernandez and Associates               Theodore D’Apuzzo                                                    $741.45
Olender Reporting                      Wendell Skidgel                                                      $646.80

                                      TOTAL BALANCE                                                    $1,388.25


               WHEREFORE, the United States respectfully requests that the Court enter an order and

        judgment in favor of the United States and against Plaintiff awarding taxable costs in the amount

        of $1,388.25, and for any such further relief as the Court deems just and proper.

                           Good Faith Certificate Pursuant to Local Rule 7.1(a)(3)

               On July 22, 2019, the undersigned conferred with Plaintiff’s counsel regarding the taxable

        costs in this case, but the parties were unable to reach agreement.


                                                             Respectfully submitted,

                                                             ARIANA FAJARDO ORSHAN
                                                             UNITED STATES ATTORNEY

                                                      By:     /s/Alicia H. Welch
                                                              ALICIA H. WELCH
                                                              Assistant U.S. Attorney
                                                              Florida Bar No. 100431
                                                              Email: Alicia.Welch@usdoj.gov
                                                              500 East Broward Blvd., Suite 700
                                                              Fort Lauderdale, FL 33394
                                                              Tel: (954) 660-579




                                                         3
